Exhibit 10.1
FURNITURE BRANDS INTERNATIONAL, INC.
2008 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     Furniture Brands International, Inc., a Delaware corporation (the
“Company”), hereby grants stock units relating to the value of shares of its
common stock, no par value (the “Common Stock”), to the individual named below
as the Grantee. The terms and conditions of the grant are set forth in this
Agreement and in the Furniture Brands International, Inc. 2008 Incentive Plan
(the “Plan”).
Grant Date:                     , 20___
Name of Grantee:                                   
Grantee’s Social Security Number:                                         
Number of Restricted Stock Units Covered by Grant:                  
     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is being provided
with this Agreement. You acknowledge that you have carefully reviewed the Plan
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.

          GRANTEE:
            [Name]     

          COMPANY:
      By:           Title:               

 



--------------------------------------------------------------------------------



 



FURNITURE BRANDS INTERNATIONAL, INC.
2008 INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

     
Grant of Stock Units
  This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the conditions described below (each a “Stock Unit,” and
collectively the “Stock Units”). Each Stock Unit represents the right to receive
cash equal to one, two or three times the Base Price of the Common Stock.
 
   
Definitions
  “Base Price,” “Cause,” “Change in Control,” “Disability,” “Fair Market Value”
and “Retirement” shall have the meaning assigned to such terms in Exhibit A to
this Stock Unit Agreement. The total number of Stock Units under this Stock Unit
grant (as shown on the cover sheet) is referred to as your “Total Stock Units.”
 
   
Performance Conditions and Retention Period
  The grant of fifty percent (50%) of the Stock Units (the “First Tranche”) is
conditioned on the Fair Market Value of the Common Stock attaining a value of at
least two times Base Price $      for a ten day trailing average; and the grant
of the second fifty percent (50%) of the Stock Units (the “Second Tranche”) is
conditioned on the Fair Market Value of the Common Stock attaining a value of at
least three times Base Price $      for a ten day trailing average (referred to
herein as the “Performance Conditions”).
 
   
 
  If the First Tranche Performance Conditions are satisfied, then you will be
entitled to a cash settlement for the First Tranche immediately on the later to
occur of (i) the date which is two years following the Grant Date (the “Two Year
Retention Period”), or (ii) the date on which the First Tranche’s Performance
Conditions are satisfied; and if the Second Tranche Performance Conditions are
satisfied, you will be entitled to a cash settlement for the Second Tranche
immediately on the later to occur of (i) the date which is three years following
the Grant Date (the “Three Year Retention Period”), or (ii) the date on which
the Second Tranche’s Performance Conditions are satisfied (each a “Settlement
Date”).
 
   
 
  Any Stock Units that have not met the Performance Conditions prior to the
fifth anniversary of the Grant Date shall be forfeited.
 
   
Settlement
  As soon as administratively feasible following the applicable Settlement Date,
the Company shall deliver to you (or to your estate or designated beneficiary in
the event you die and you would otherwise be entitled to an award under the
terms of this Agreement) cash equal to $     , which is two times Base Price,
for each Stock Unit in the First Tranche and cash equal to $     , which is
three times Base Price, for each Stock Unit in the Second Tranche.
 
   
Change in Control
  Notwithstanding the Performance Conditions and retention periods set forth
above, upon the occurrence of a Change in Control, all Stock Units

2



--------------------------------------------------------------------------------



 



     
 
  that (but for the application of this clause) have not been settled with cash
at the time of the occurrence of such Change in Control event shall vest, and
each Stock Unit shall represent the right to receive cash equal to: (i) the Base
Price if prior to the Change in Control the Performance Conditions for both the
First Tranche and the Second Tranche were not met; (ii) $     , or two times the
Base Price, if prior to the Change in Control the Performance Conditions of the
First Tranche were met, but the Performance Conditions of the Second Tranche
were not met; or (iii) $     , or two times Base Price, for each Stock Unit in
the First Tranche and $     , or three times Base Price, for each Stock Unit in
the Second Tranche, if prior to the Change in Control the Performance Conditions
of the Second Tranche were met.
 
   
Stock Unit Transferability
  Your Stock Units may not be sold, assigned, transferred, pledged or otherwise
encumbered, either voluntarily or by operation of law, except by will or the
laws of descent and distribution.
 
   
Termination of Employment
  (a) In the event that your employment with the Company terminates for any
reason prior to both the Performance Conditions and the applicable retention
periods being satisfied, then all Stock Units that have not been settled as of
the date of such termination shall be forfeited.
 
   
 
  (b) In the event that the Company terminates your employment without Cause or
your employment terminates due to your death, Disability or Retirement prior to
the settlement of the Stock Units, and settlement did not occur solely due to
the failure to attain the applicable Performance Conditions, then such Stock
Units that have satisfied the applicable retention periods shall vest and you
(or your estate or designated beneficiary) will receive a cash payment equal to
the Base Price of each Stock Unit; and if settlement of such Stock Units did not
occur solely due to the failure to attain the applicable retention period, then
such Stock Units that have satisfied the applicable Performance Conditions shall
vest and you (or your estate or designated beneficiary) will receive a cash
payment equal to the payment you would have received for each Stock Unit had the
applicable retention period occurred.
 
   
 
  (c) In the event that your employment with the Company terminates for Cause or
you voluntarily terminate your employment with the Company prior to the
settlement of the Stock Units, all Stock Units that have not been settled shall
be forfeited.
 
   
Right of Recapture
  If, at any time, within one year after the Settlement Date of the Stock Units
(the “Realization Event”), the Committee determines in its discretion that the
Company has been materially harmed by you, whether such harm (a) results in your
termination or deemed termination of employment for Cause or (b) results from
any activity of yours determined by the Committee to be in competition with any
activity of the Company, or otherwise prejudicial, contrary or harmful to the
interests of the Company (including, but not limited to, accepting employment
with or serving as a consultant, adviser or in any other capacity to an entity
that is in competition with or acting against the

3



--------------------------------------------------------------------------------



 



     
 
  interests of the Company), then any gain realized by you from the Stock Units
and the receipt of cash pursuant to this Agreement shall be paid by you to the
Company upon notice from the Company. Such gain shall be determined as of the
date of the Realization Event, without regard to any subsequent change in the
Fair Market Value of shares of the Company’s Common Stock. To the extent allowed
by applicable law, the Company shall have the right to offset such gain against
any amounts otherwise owed to you by the Company (whether as wages, vacation
pay, or pursuant to any benefit plan or other compensatory arrangement).
 
   
No Rights as Stockholder
  You do not have any of the rights of a shareholder with respect to the Stock
Units, including rights to vote or dividends.
 
   
Withholding
  The Company may require you to remit to it, or may withhold from the award or
from other compensation owed to you, an amount sufficient to satisfy any
applicable federal, state, local tax, employment, FICA or other mandated
withholding requirements in regard to the award in the year or years the award
becomes taxable to you.
 
   
Retention Rights
  This Agreement does not give you the right to be retained or employed by the
Company or any subsidiaries in any capacity.
 
   
Adjustments
  In the event of any stock dividend, stock split, combination or exchange of
shares, reorganization, partial or complete liquidation or other distribution of
assets (other than a normal cash dividend), recapitalization or other change in
the capital structure of the Company, or other corporate transaction, the number
of Stock Units covered by this grant will be adjusted by the Committee in
accordance with the terms of the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact the Plan Administrator to request paper copies of
these documents.
 
   
Deferral of Compensation
  To the extent that Stock Units vest pursuant to this Agreement due to a Change
in Control or your Death, disability, Retirement or termination without Cause
and your right to receive payment of such vested Stock Units constitutes a
“deferral of compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then payment of such Stock Units
shall be subject to the

4



--------------------------------------------------------------------------------



 



     
 
  following rules: (i) the Stock Units will be paid to you within 30 days after
the earlier of (a) your “separation from service” within the meaning of
Section 409A of the Code, and (b) the Settlement Date; (ii) notwithstanding the
foregoing, if the Stock Units become payable as a result of your “separation
from service” within the meaning of Section 409A of the Code (other than as a
result of death), and you are a “specified employee” as determined under the
Company’s policy for determining specified employees on the date of separation
from service, the Stock Units shall be paid on the first business day after the
date that is six months following your “separation from service” within the
meaning of Section 409A of the Code; and (iii) the Company may, in its sole
discretion and to the extent permitted by Treasury Regulation §
1.409A-3(j)(4)(ix)(B), terminate this Agreement and pay all outstanding Stock
Units to you within 30 days before or 12 months after a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.
 
   
Amendments
  No amendment to this Stock Unit Agreement may impair your rights under this
Stock Unit Agreement without your consent.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Stock Units. Any prior agreements, commitments
or negotiations concerning this grant are superseded. The Plan will control in
the event any provision of this Agreement should appear to be inconsistent with
the terms of the Plan.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

5



--------------------------------------------------------------------------------



 



Exhibit A
1. For the purpose of this Stock Unit Agreement, “Base Price” shall mean $___,
which is the average of the thirty day closing price of the Company’s Common
Stock as reported on the New York Stock Exchange immediately prior to the Grant
Date.
2. For the purpose of this Stock Unit Agreement, “Cause” shall mean (a) your
conviction of any crime (whether or not involving the Company) constituting a
felony in the jurisdiction involved; (b) your conduct related to your employment
for which either criminal or civil penalties against you or the Company may be
sought; (c) material violation of the Company’s policies, including the
disclosure or misuse of confidential information, or those set forth in Company
manuals or statements of policy; or (d) serious neglect or misconduct in the
performance of your duties for the Company or willful or repeated failure or
refusal to perform such duties. Any rights the Company may have in respect of
the events giving rise to Cause shall be in addition to the rights the Company
may have under any other agreement with you or at law or in equity. Any
determination of whether your employment is (or is deemed to have been)
terminated for Cause shall be made by the Committee in its sole discretion,
which determination shall be final and binding on all parties. If, subsequent to
your termination of employment (whether voluntary or involuntary) without Cause,
it is discovered that your employment could have been terminated for Cause, your
employment shall be deemed to have been terminated for Cause. Your termination
of employment for Cause shall be effective as of the date of the occurrence of
the event giving rise to Cause, regardless of when the determination of Cause is
made.
3. For the purpose of this Stock Unit Agreement, “Change in Control” means the
first to occur of any of the following events:

  i.   any person is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including the securities beneficially owned by
such person or any securities acquired directly from the Company or its
affiliates, other than in connection with the acquisition by the Company or its
affiliates of a business) representing 35% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or     ii.   the majority of the
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election; or     iii.   the
consummation of a merger or consolidation of the Company with any other entity,
other than (a) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, 60% or more of
the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates, other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares

6



--------------------------------------------------------------------------------



 



      of common stock of the Company or the combined voting power of the
Company’s then outstanding securities; or     iv.   the stockholders of the
Company approve a plan of complete liquidation or dissolution of the Company or
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets, other than a sale or disposition by the Company of
all or substantially all of the Company’s assets to an entity, 60% or more of
the combined voting power of the voting securities of which is owned by persons
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

     Notwithstanding the foregoing, no “Change in Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.
     For purposes of this definition, “beneficial ownership” shall be determined
in accordance with Rule 13d-3 under the Securities Exchange Act of 1934, as
amended.
4. For the purpose of this Stock Unit Agreement, “Disability” shall mean you are
permanently and totally disabled and unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of twelve months. The existence of a Disability
shall be determined by the Committee in its sole discretion.
5. For purposes of this Stock Unit Agreement, “Fair Market Value” shall mean the
closing price for the shares of the Company’s common stock, no par value,
reported on the New York Stock Exchange for the relevant date, or if there were
no sales on such date, the closing price for the nearest following date.
6. For the purpose of this Stock Unit Agreement, “Retirement” shall mean your
termination of employment on or after attaining age 55 and completing 5 years of
service with the Company.

7